 

Exhibit 10.1

Signature Group Holdings, Inc.
15301 Ventura Blvd., Suite 400
Sherman Oaks, CA  91403

PERSONAL AND CONFIDENTIAL

January 6, 2015

Chatham Asset Management LLC
26 Main Street

Suite 204

Chatham, NJ 07928

Zell Credit Opportunities Master Fund LP
2 N. Riverside Plaza

Suite 600

Chicago, IL 60606

Re:  Project Evergreen Commitment Letter

Amendment to Commitment Letter

Reference is made to that certain Commitment Letter and exhibits, dated October
17, 2014 (the “Commitment Letter”), among Chatham Asset Management LLC
(“Chatham”), Zell Credit Opportunities Master Fund LP (“ZCOF”), and Signature
Group Holdings, Inc. (“Signature”). Capitalized terms used in this amendment
(this “Amendment”) but not defined herein shall have the meanings given to such
terms in the Commitment Letter.

1.      Section 2 of the Commitment Letter shall be revised to delete the “and”
at the end of condition 9 and insert the following immediately before the period
at the end of condition 10:

“; and

11. the Company shall have retained $10,000,000 in cash proceeds in the event of
a sale of NABCO, should one occur, in the form of unrestricted cash on the
balance sheet of the Company as of the Closing Date.”

2.      The Senior Secured Notes (Exhibit A to the Commitment Letter) shall be
revised to add the following sentence at the end of the section titled “Closing
Date”:

“In the event that the Rights Offering is not consummated by January 31, 2015,
the Issuer shall have the option to extend the Closing Date up to and including
February 17, 2015 (the “Extended Commitment Period”) upon providing Purchasers
with written notice of an extension prior to the end of the Initial Commitment
Period  and, in the event that the Rights Offering is not consummated by the end
of the Extended Commitment Period, the Issuer shall have the option to extend
the Closing Date up to and including March 1, 2015, upon (1) providing
Purchasers with written notice of the extension request and (2) the payment by
Signature, by wire transfer of immediately available funds, of $325,000
($162,500 to each of Chatham and ZCOF), in the case of each of clauses (1) and
(2), on or prior to February 12, 2015.  

3.      The parties acknowledge and agree that, for the purposes of and pursuant
to the “Interest Rate” provision in Exhibit A to the Commitment Letter, in light
of the $305 million in Senior Secured Notes to be issued by SGH Escrow
Corporation, the excess of the Bridge Facility/ Secured Notes YTM above 8.75% is
4.25%.  

In connection with the amendments to the terms of the Bridge Facility/ Secured
Notes, Signature acknowledges and agrees its obligation to fund the Notes
Interest Reserve Account in full to reflect the increased interest expense given
effect by this Amendment.

4.      The Equity Backstop Commitment shall be interpreted to provide, with
respect to the Rights Offering, for Signature to issue an aggregate of not less
than $125,000,000 of newly-issued Common Shares at the Offering Price (as
defined) less amounts raised in the Common Stock Offering (as defined, but
including the amounts raised in the that certain private placement of the
Company's equity securities that closed on October 28, 2014) and less net
proceeds from the sale of NABCO substantially as an entirety.  The parties

 

--------------------------------------------------------------------------------

 

hereby confirm the amount of Common Shares to be issued in the Rights Offering
will be calculated in this manner for all purposes of the Commitment Letter,
provided that, (a) Signature acknowledges and agrees that such net proceeds from
the sale of NABCO prior to the consummation of the Rights Offering shall be used
to reduce the Equity Backstop Commitment and the Backstop Note Commitment on a
dollar-for-dollar basis; provided, however, that notwithstanding the amount of
net proceeds received from the sale of NABCO assets, the Equity Backstop
Commitment shall be reduced to zero and the Backstop Note Commitment shall be
reduced to an amount no greater than $20,000,000, (b) Signature shall retain the
net proceeds of any sale of NABCO subject to customary restricted payments and
affiliate transactions covenants to the benefit of the Purchasers, with a carve
out to allow such funds to be applied to the acquisition of the Acquired
Business1 and (c) Signature shall pay a fee in cash to the Purchasers equal to
5.0% of the amount of the principal amount of Bridge Facility/ Secured Notes
purchased (notwithstanding any original issue discount) upon the funding of the
Bridge Facility/ Secured Notes.

 

5.      Chatham and ZCOF confirm that Signature, as of December 18, 2014, has
raised at least $30,000,000 in the Common Stock Offering, and that the
additional $2,250,000 commitment payment therefore is not due under the Equity
Backstop Commitment or the Commitment Letter to Chatham or ZCOF pursuant to
Section 3(b)(3) of the Commitment Letter, and in addition, the aggregate
commitment of Chatham and ZCOF pursuant to the Commitment Letter, subject to
further dollar-for-dollar reduction in the event of the sale of NABCO assets,
has been reduced to $65,000,000, comprising of a $15,000,000 Equity Backstop
Commitment and the $50,000,000 Backstop Note Commitment.

This Amendment shall be effective upon (a) the execution of this Amendment by
all parties and (b) the payment by Signature, by wire transfer of immediately
available funds, of $325,000 ($162,500 to each of Chatham and ZCOF) (such fee,
the “Extension Fee”), together with the legal expenses incurred by the
Purchasers to the date of this letter that are reimbursable pursuant to the
terms of the Commitment Letter.   Except as amended by this Amendment, the
Commitment Letter remains in full force and effect.  All references to the
Commitment Letter in any other agreement or document shall hereinafter be deemed
to refer to the Commitment Letter as amended by this Amendment.

This Amendment may be executed in any number of counterparts, each of which when
executed will be an original, and all of which, when taken together, will
constitute one agreement.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile transmission or electronic transmission (in
pdf format) will be effective as delivery of a manually executed counterpart
hereof.  

 

1

These will be the RP and Affiliate Transaction covenants that will be included
in the Backstop Notes credit agreement. Selected Restricted Payment and
Affiliate Transaction covenants to be included as a schedule to this letter
agreement.

[Remainder of page intentionally left blank]

 

 

 



 

2

--------------------------------------------------------------------------------

 

CHATHAM ASSET HIGH YIELD MASTER FUND, LTD.

 

By:

 

Chatham Asset Management, LLC, Investment Advisor

By:

 

 

/s/ Kevin O’Malley

Name:

 

Kevin O’Malley

Title:

 

Member

 

ZELL CREDIT OPPORTUNITIES MASTER FUND L.P.

 

By:

 

/s/ Jon Wasserman

 

 

Jon Wasserman, President of the General Partner

 

 

 

 

[Signature Page to the Commitment Letter]

--------------------------------------------------------------------------------

 

 

SIGNATURE GROUP HOLDINGS, INC.

 

By:

 

/s/ Chris Manderson

Name:  

 

Chris Manderson

Title:

 

Executive Vice President & General Counsel

 

 